Motion Granted and Order filed May 12, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                              NO. 14-20-00622-CV
                                     ____________

                   ANSON DISTRIBUTING, LLC, Appellant

                                         V.

      STARCO IMPEX, INC. AND USA MILLENNIUM, LP, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-42352

                                      ORDER

      Appellants have filed an unopposed motion for an extension if time to file
their brief. The motion is granted. In accordance with our order of November 18,
2021, setting a briefing schedule:

         • Appellant’s combined response and reply brief is due June 6, 2022
             (word count 22,500); and

         • Appellees’ reply brief is due June 27, 2022 (word count 7,500).



                                     PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.